            e~)f::-.)                  "
           -\''vt~, ?k,~                               V·f'
 '\




                la...°"-b '-f                         h 'I. ll\.v<._1.._             :3 ~1
                Lo~\                    ~1



           ~                         fr"1·h... \..    pi:>,~ ~                            \i'-"'t-        G.l"t.> ls-               ~)
            ~r~~                                      "6'\-1   It       Mei~ ~>: :. . M~ .:$.. ~:_,
      Bro\k, No                            ff.I'!,     01           9      l'>S~         '°"l ,            ,   ,....J               ,o
                                                                                                      ~                             01
      ~ ~1.t_ O.~~                                                                    ~<....""\                   o~-,
                                                 :                  u            '      ''h.,.D                \...l    l<l \ "'c
                                                                                                                              1

                                                               \\."'"'"'                           L, k
      \r 1e.d   ~ \~ ....,...._, C""\1.,.~, ~b                                                    I\ vA, L...,
           ~ ~o~""- ~ "6~~ Z::.,~~                                                         •        \:'   1~~     -     i }JP(iG
         Ri ~ f\                     1?.,h.:: ~ '""    B~ ~ rd ;;i
                                                           M~L 1'1~~~(")

r. (_M, O~....,~__             '-'Yl.-
                                         '5"\<:;_\         iJ.~J.-.\ ~L
                                                          '3toll).•__,1t,N
                           "11'>1 14.,c;,_ j' r'lA It... '(.,   ~.r---
                                                                                      ~A          q S'Jo·)
                                                                                                          C;-b


                                                                                                                          k<»l-~ ki....,
           <C,;~ \   r'-.J \     I              \                   L       \\
                                         \°hi~ J:0                  Tl:>    'W~
                      COURT AUTHORIZED NOTICE:
         PLEASE READ CAREFULLY. YOUR RIGHTS MAY BE AFFECTED

                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In Re:                                                 Chapter 11

DIRECTORY DISTRIBUTING                                 Case No. 16-47428
ASSOCIATES, INC.,

                Debtor.

        NOTICE TO DELIVERY WORKERS OF VARIOUS MOTIONS FILED IN
      DIRECTORY DISTRIBUTING ASSOCIATES, INC.'S BANKRUPTCY CASE
                       AND YOUR RIGHT TO OBJECT

You are receiving this Notice because Directory Distributing Associates, lnc.'s ("DDA's")
records indicate that you delivered AT&T and/or VP telephone books for DOA between
2009 and 2015. If so, DDA's bankruptcy case may affect your rights to potentially
receive money for alleged unpaid wages and overtime pay.

DOA filed for Chapter 11 bankruptcy in St. Louis, Missouri in October 2016. The
bankruptcy filing stopped all lawsuits against DOA, including two lawsuits for alleged
unpaid wages and overtime pay, one in Texas and one in California. As part of the
bankruptcy, you might receive money, depending on how the bankruptcy case turns out.

You are getting this notice because the Bankruptcy Court has been asked to determine,
among other things, the value of the delivery workers' claims in the Texas and California
cases. This Notice gives you information about what is going on in the bankruptcy
case, the proposed process to value delivery workers' claims and your rights to object,
or tell the Court whether you agree or disagree with the proposed process.

Please read this Notice carefulty and discuss it with your attorney/s. If you do not have
an attorney, you may wish to consult one.

Additional information about the bankruptcy case and your rights is available on the
internet at http://dm.epig11.com/directory.

WHY DID YOU RECEIVE THIS NOTICE?

The Bankruptcy Court for the Eastern District of Missouri in St. Louis authorized this
Notice. This Notice is not a solicitation from a lawyer. You are not being sued.

Instead, this Notice tells you that your rights to potential unpaid wages and overtime pay
might be affected in DDA's Chapter 11 bankruptcy case and tells you about facts
related to those rights and the bankruptcy case.
WHAT DO I NEED TO KNOW ABOUT THE BANKRUPTCY CASE AT THIS TIME?

DDA's bankruptcy trustee (the "Trustee"} has filed several documents with the
Bankruptcy Court that deal with your potential claim against DOA, AT&T, and/or YP.
These documents include a Chapter 11 Plan (the "Plan"), a Disclosure Statement for
the Plan (the "Disclosure Statement"), a Motion to estimate your claim and other similar
claims (the "Estimation Motion"), and a Motion to approve procedures for a hearing on
the Plan and the Estimation Motion ("Procedures Motion").

WHAT IS A CHAPTER 11 PLAN? WHAT IS A DISCLOSURE STATEMENT?

A Chapter 11 plan tells people owed money by a company or person in bankruptcy
whether and how much they might be paid. Every Chapter 11 plan has a disclosure
statement that explains the plan.

WHAT IS THE ESTIMATION MOTION? WHAT IS THE PROCEDURES MOTION?

The Estimation Motion asks the Bankruptcy Court to determine whether or not your
claim can be determined by the Bankruptcy Court without a full trial. The Procedures
Motion asks the Bankruptcy Court to set procedures for estimating your claim and to set
deadlines and procedures for objecting to the Plan.

If the Bankruptcy Court approves the Estimation Motion, then the Procedures Motion
asks the Bankruptcy Court to approve procedures and notices to you about when the
Bankruptcy Court will have a hearing to estimate whether workers will receive any
money and how much. The Procedures Motion also asks the Bankruptcy Court to set
deadlines and procedures for objecting to the Plan.

If the Bankruptcy Court approves the Estimation Motion and the Procedures Motion,
you will receive another notice at a later date that will include the amount at which your
claim would be estimated and information on how to object to the amount. It will also
include information on how you can object to the Plan.

WHERE CAN I GET COPIES OF THE CHAPTER 11 PLAN, DISCLOSURE
STATEMENT, ESTIMATION MOTION AND PROCEDURES MOTION?

You can see and download the documents filed by the Trustee for free at
http://dm.epig11.com/directory. You should read the documents carefully
because your rights may be affected. If you have any questions about the
documents, you also may call 1-888-278-8039.

WHAT IS GOING TO HAPPEN NEXT IN THE BANKRUPTCY CASE?

The Bankruptcy Court will hold a hearing on February 7, 2019 at 10:00 a.m. (Central
Time) to consider whether to approve the Disclosure Statement and whether to approve


                                            2
the Estimation Motion and the Procedures Motion. More information about this hearing
is provided below.

The February 7, 2019 hearing will not determine the amount of your claim against DOA,
AT&T and/or VP, or when your claim may be paid. What happens after February 7,
2019 depends upon whether the Bankruptcy Court approves the Disclosure Statement,
the Estimation Motion and/or the Procedures Motion and what the Bankruptcy Cour1
says in any orders on the Disclosure Statement and the Motions.

If the Bankruptcy Court grants the Estimation Motion and the Procedures Motion, one or
more additional hearings will be held to determine whether you will receive money, what
amount you will receive, and when it will be paid. You will receive a separate notice of
any hearing and will have a right and the opportunity to object before and at any
hearing.

WHAT ARE MY NEXT STEPS?

In the meantime, you can object to the Disclosure Statement, the Estimation Motion
and/or the Procedures Motion that the Bankruptcy Court will consider at the February 7,
2019 hearing if you want. The decision to object to some or all of the matters at that
hearing is totally yours. Neither DOA, AT&T, VP, the Trustee nor any other party can
retaliate against you if you decide to object.

HOW DO I OBJECT TO THE MATIERS FOR THE FEBRUARY 7, 2019 HEARING?

If you want to object to the Disclosure Statement, the Estimation Motion or the
Procedures Motion, you must file the objection no later than January 31, 2019.

Any objection must: (i) be in writing; (ii) state your name and address; (iii) say what you
object to; and (iv) tell why you object. A form for this purpose is available for free on the
internet at http://dm.epig11.com/directory. You should mail your objection to the
Clerk of the Court at the following address:

                             United States Bankruptcy Court
                               Eastern District of Missouri
                              111 South 1oth St., 4th Floor
                                  St. Louis, MO 63102
               Attn: Directory Distributing Associates, Inc., No. 16-47428

You must mail your objection early enough so the Clerk of the Court receives it on or
before January 31, 2019. You must also mail a copy of your objection so it is received
no later than January 31, 2019 to:




                                             3
                               DOA Bankruptcy Trustee
                              c/o Thompson Coburn LLP
                            One US Bank Plaza, Suite 3200
                                 St. Louis, MO 63101

If you are represented by an attorney, your attorney must file an objection through the
CM/ECF system on the Bankruptcy Court's website at
https://www.ecf.moeb.uscourts.gov.

WHAT IF I DO NOT OBJECT TO ANY OF THE MATTERS FOR THE FEBRUARY 7,
2019 HEARING?

You are not required to do anything if you do not object to the matters to be considered
at the February 7, 2019 hearing. You may state that you do not object or that you
support any or all of the matters by submitting a written statement to the Clerk of the
Court, with a copy to the Trustee, at the addresses above. Any written statements of
support should be mailed early enough to be received by January 31, 2019.

WHEN AND WHERE IS THE FEBRUARY 7, 2019 HEARING AND CAN I ATTEND?

The Bankruptcy Court will hold a hearing on whether to approve the Disclosure
Statement, the Estimation Motion and the Procedures Motion on February 7, 2019 at
10:00 a.m. Central Time. The hearing will occur before the Honorable Kathy A. Surratt-
States, Chief United States Bankruptcy Judge, at the Thomas F. Eagleton United States
Courthouse, 111 South 1oth St., Courtroom 7 North, St. Louis, MO 63102.

You may attend the hearing if you want to be there. You will be allowed to tell the
Bankruptcy Court about your objection or support so long as you submit a written
objection or expression of support as described above. You do not have to attend the
hearing to be eligible to receive money.

Please review the Bankruptcy Court's website at www.moeb.uscourts.gov before
coming to the hearing to become familiar with the requirements for the Court, including
directions, where you can park, disability access and the requirement to bring valid
photo identification in order to enter the Courthouse.

Dated this 28th day of December, 2018.




                                           4
----
--::::
=-.=·~


-----·
-·
--
-·
--
-··
=
·-
